Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Yvette Cole appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing her 42 U.S.C. § 1983 (2000) complaint without prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B) (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Cole v. Bennett, No. 9:07-cv-03748-SB (D.S.C. Dec. 20, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.